Citation Nr: 1024620	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-10 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a 100 percent rating for posttraumatic stress 
disorder (PTSD), and/or entitlement to total disability for 
individual unemployability (TDIU), for the period from July 14, 
1981 to January 30, 1998, for accrued purposes.

2.  Entitlement to service connection for the cause of the 
Veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty from October 1965 to July 1968.  
The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) of 
the Department of Veterans Affairs (VA) on appeal from rating 
determinations in June 2006 and October 2006 by the above, 
Regional Office (RO).  


FINDINGS OF FACT

1.  In an October 1981 rating decision, service connection was 
granted for PTSD and a 10 percent rating was assigned effective 
July 1981, the date of the claim.  The Veteran did not initiate 
an appeal and it is now final.

2.  In a November 1983 rating decision, an increased rating for 
PTSD was denied; the Veteran did not perfect an appeal and it is 
now final.

3.  In an October 1985 rating decision, an increased rating of 30 
percent was assigned for PTSD effective August 1985, the date of 
a VA examination report showing an increase in severity in the 
Veteran's PTSD.  The Veteran did not initiate an appeal and it is 
now final.

4.  In a May 1986 rating decision claims for an increased rating 
for PTSD and TDIU were denied; the Veteran did not initiate an 
appeal and it is now final.

5.  Claims for an increased rating for PTSD were denied in rating 
decisions dated in April 1987 and May 1989; the Veteran did not 
initiate appeals and they are now final.

6.  In a February 1991 rating decision, an increased rating for 
PTSD was denied; the Veteran did not initiate an appeal and it is 
now final.

7.  In a May 1995 rating decision, an increased rating of 50 
percent was assigned for PTSD effective July 1994, the date of 
the receipt of the claim.  The Veteran did not initiate an appeal 
and it is now final.

8.  He did not allege that any rating decision was clearly and 
unmistakably erroneous.  

9.  The Veteran filed a claim for an increased rating for PTSD in 
January 1998.  

10.  In June 1998, he underwent VA psychiatric examination.  
Clinical findings reflect psychiatric disability sufficient to 
entitle him to a 100 percent rating.   

11.  In an October 1998 rating decision, an increased rating of 
100 percent was assigned for PTSD effective January 1998, the 
date of the receipt of the claim.  The Veteran did not initiate 
an appeal and it is now final.

12.  The Veteran did not allege that the January 1998 rating 
decision was clearly and unmistakably erroneous.  

13.  In November 2005, the Veteran filed a claim for entitlement 
to a 100 percent rating for PTSD and/or grant of TDIU for the 
period from July 14, 1981 to January 30, 1998.  

14.  The Veteran died in December 2005.

15.  The appellant filed a claim for accrued benefits in February 
2006.  

16.  The death certificate shows the Veteran died at the age of 
59 from hepatic failure due to or as a consequence of Hepatitis B 
and Hepatitis C.  There were no significant conditions 
contributing to death.

17.  There is no competent and probative medical evidence 
indicating the Veteran's hepatic failure and/or hepatitis were 
manifested during service or that these conditions were due to or 
aggravated by any other service-related incident.

18.  At the time of the Veteran's death, service connection was 
in effect for PTSD, rated as 100 percent disabling in effect 
since January 30, 1998.

19.  There is no medical evidence showing that service-connected 
PTSD caused or contributed substantially and materially to the 
Veteran's death or otherwise hastened his demise. 


CONCLUSIONS OF LAW

1.  The October 1981, November 1983, October 1985, May 1986, 
April 1987, May 1989, February 1991, May 1995, and October 1998 
rating decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  The criteria for an effective date prior to January 30, 1998, 
for the grant of a 100 percent rating for PTSD and/or grant of 
TDIU from July 14, 1981 to January 30, 1998, for accrued purposes 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110, 5121 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.160(c), 3.400, 
3.1000, 4.16, 4.130, Diagnostic Code (DC) 9411 (2009).

3.  Service connection for the cause the Veteran's death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, (West 2002); 
38 C.F.R. § 3.303, 3.312 (2009).

4.  The requirements for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Statutes and Regulations for Accrued Benefits

Applicable law and regulations provide that, upon the death of a 
veteran or beneficiary, periodic monetary benefits to which that 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date of 
his/her death (accrued benefits) and due and unpaid shall, upon 
the death of such individual, be paid to the specified 
beneficiaries, the first of which is the veteran's spouse.  38 
U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  A claim for such 
benefits must be filed within one year of the veteran's death.  
38 C.F.R. § 3.1000(a), (c).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  See 
also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (a 
consequence of the derivative nature of the surviving spouse's 
entitlement to a veteran's accrued benefits claim is that, 
without the veteran having a claim pending at time of death, the 
surviving spouse has no claim upon which to derive his or her own 
application).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. § 
3.160(c).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d); see also 38 
C.F.R. §§ 20.1103, 20.1104.  "Evidence in the file at date of 
death" means evidence in VA's possession on or before the date 
of the beneficiary's death, even if such evidence was not 
physically located in the VA claims folder on or before the date 
of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 
353 (1993).

In November 2005, the Veteran filed a claim for entitlement to a 
100 percent rating for PTSD and/or grant of TDIU for the period 
from July 14, 1981 to January 30, 1998.  He died in December 
2005, before the claim could be fully developed or properly 
adjudicated.  Therefore, because the claim was not "finally 
adjudicated" at the time of death, it was still "pending" for 
purposes of the regulations.  In February 2006, the appellant 
submitted a claim for accrued benefits, well within one year of 
the Veteran's death.  As such, the Board will consider the merits 
of the claim based on the evidence of record at the time of his 
death.  


II.  Pertinent Law and Regulations for Increased Ratings and TDIU

Disability evaluations are determined by comparing a veteran's 
present symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities, which is based upon average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

A claimant is ordinarily presumed to be pursuing the maximum 
possible benefit on appeal.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Id.  Where 
the schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  38 
C.F.R. § 4.16(b).

A claim for a TDIU is, in essence, a claim for an increased 
rating.  It is also an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 
118 (1994).  Thus, once a Veteran makes a claim for the highest 
rating possible, and additionally submits evidence of 
unemployability, evaluation of that rating increase must also 
include an evaluation of a reasonably raised claim for a total 
disability rating based upon individual unemployability.  See 
Norris v. West, 12 Vet. App. 413, 419-422 (1999); see also 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) and 
Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for a TDIU, 
whether expressly raised by Veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather, can be 
part and parcel of a claim for an initial rating for a 
disability).  


III.  Pertinent Law and Regulations for Effective Dates for 
Increased Ratings

The appellant is essentially seeking service connection for an 
earlier effective date for a 100 percent evaluation for the 
Veteran's PTSD or, in the alternative, a grant of TDIU.  Her 
attorney, basically asserts that the RO failed to adjudicate 
pending requests for an increased rating, based on the provisions 
of 38 C.F.R. § 3.157(b), and that a 100 percent schedular rating 
or TDIU was warranted prior to January 30, 1998, and as early as 
July 14, 1981.

Generally, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date; otherwise, the effective date will be the date of VA 
receipt of the claim for increase, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. 
Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sep. 23, 1998).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  Any communication or action indicating an 
intent to apply for VA benefits from a claimant or representative 
may be considered an informal claim.  An informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a).  VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 
352, 356-57 (1995).

The applicable statutory and regulatory provisions require that 
VA look to all communications from the Veteran which may be 
interpreted as applications or claims -formal and informal- for 
benefits.  In particular, VA is required to identify and act on 
informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2) (West 
2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2009); see also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).

Under some circumstances, the date of outpatient or hospital 
treatment or date of admission to VA or uniformed services 
hospital will be accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b)(1).

Factual Background and Analysis

The Board has carefully reviewed all of the evidence of record, 
but finds that the assignment of an effective date for the period 
from July 14, 1981 to January 30, 1998 is not warranted for the 
assignment of a 100 percent rating for the Veteran's service-
connected PTSD or a grant of TDIU.

On January 30, 1998, the Veteran submitted a claim for an 
increased rating for PTSD; at the time, he was rated as 50 
percent disabling.  By rating decision dated in October 1998, the 
RO increased the disability rating to 100 percent, effective 
January 30, 1998, the date of the receipt of the claim.  The 
Veteran was notified of this determination, but did not initiate 
an appeal.  Therefore, the rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a) 3.160(d), 20.302, 
20.1103 (2009).  

The RO's decision in October 1998 assigned an effective date for 
the Veteran's service-connected PTSD that became final when the 
decision was not appealed.  To overcome finality, the appellant 
must file a claim of clear and unmistakable error concerning the 
prior rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (finding that only a request for revision based on CUE 
could result in the assignment of an effective date earlier than 
the date of a final decision as free-standing claims for earlier 
effective dates vitiate the rule of finality).  

Therefore, the threshold question before the Board is whether 
there remain any pending and unadjudicated informal claims before 
the current effective date of the award in question, January 30, 
1998.  

The Veteran's initial claim for VA disability compensation was 
received in July 1981.  In an October 1981 rating decision, 
service connection was granted for PTSD and a 10 percent rating 
was assigned effective July 1981, the date of the claim.  The 
Veteran was notified of the decision and did not initiate an 
appeal.

A VA outpatient treatment record dated January 19, 1982, and 
construed an informal claim for increase, shows the Veteran was 
last employed in November 1981.  The examiner stated that the 
Veteran's response during psychological testing showed that may 
have been trying to be deceptive in order to come out in a bad 
light.  His long history of drug abuse and alcohol dependence 
were also noted.  A May 1982 VA hospital summary shows the 
Veteran was hospitalized for an acute psychosis secondary to drug 
abuse.  

The Veteran also underwent VA examination in August 1983.  In 
general, the clinical evaluation offered no indication that his 
service-connected PTSD rendered him unable to work at a 
substantially gainful occupation.  Following the receipt of this 
additional evidence, a rating decision in a November 1983 denied 
an increased rating for PTSD; the Veteran did not perfect an 
appeal.  

The Veteran underwent VA examinations in August 1985 and 
September 1985 which were construed by the RO has an informal 
claim for increase.  At that time the Veteran reported that he 
had had several jobs, but rarely worked more than a few weeks due 
to his symptoms.  His mental status examination revealed no 
evidence of psychosis and no disabling cognitive deficits.  The 
examiner noted the Veteran's work history did not appear to be 
very stable, but concluded the PTSD was unchanged since the last 
examination.  

Thereafter, in an October 1985 rating decision, an increased 
rating of 30 percent was assigned for PTSD effective August 1985, 
the date of the VA examination report.  The Veteran did not 
initiate an appeal.  

The Veteran filed a formal claim for TDIU in February 1986, which 
was also construed by the RO has an informal claim for increased 
rating for PTSD.

A VA Form 10-7132 (Status Change), dated April 1986 indicated 
there were no additional treatment records at the present time.  
Nevertheless, the RO reviewed previously submitted outpatient 
treatment records for the period from January 19, 1982 and 
December 31, 1984, as well as the Veteran's most recent VA 
examination in August 1985, which was the basis for his increased 
evaluation to 30 percent.  In a May 1986 rating decision the RO 
denied claims for an increased rating for PTSD and TDIU on the 
basis that the treatment records and VA examination reports did 
not show entitlement to an evaluation in excess of 30 percent.  
The Veteran did not initiate an appeal.  

An informal claim for an increased rating for PTSD was received 
in December 1986.  The Veteran indicated that an increase in 
symptoms has impacted his ability to maintain full time permanent 
employment.  

The Veteran underwent VA examination in February 1987.  He 
indicated that he had not worked since 1981 due to increased 
stress symptoms.  Mental status examination revealed normal 
psychomotor activity.  Although the Veteran had a depressed mood, 
he was relevant, logical and coherent with no major cognitive 
deficits.  The examiner did not suggest an increase in disability 
had occurred as compared to the previous examination findings and 
did not ascribe an inability to work due to the Veteran's 
service-connected PTSD.  In an April 1987 rating decision, an 
increased rating was denied; the Veteran did not initiate an 
appeal.  

In May 1989, the Veteran underwent VA examination report, which 
was construed by the RO has an informal claim for increase.  The 
Veteran was in good contact, reliable, relevant, logical, and 
coherent.  There was no evidence of psychosis and no major 
cognitive deficits were elicited.  The examiner did not suggest 
an increase in disability had occurred as compared to the 
previous examination findings and did not ascribe an inability to 
work due to the Veteran's service-connected PTSD.  In a rating 
decision, issued that same month, an increased rating was denied.  
The Veteran did not initiate an appeal.  

An informal claim for an increased rating for PTSD was received 
in August 1990.  

During VA examinations in October 1990, the Veteran reported that 
his symptoms had remained about the same since receiving his 30 
percent rating, however about a year ago he experienced an 
increase in auditory and visual hallucinations, nightmares, and 
insomnia, which were not specifically battle-related.  He did not 
report flashbacks, guilt feelings, or other PTSD symptoms.  The 
Veteran also reported no significant employment in almost 10 
years and that he was told by VA medical personnel in 1983 that 
he could not work because of his PTSD.  Neither examiner 
suggested an increase in disability had occurred as compared to 
the previous examination findings and did not ascribe an 
inability to work due to the Veteran's service-connected PTSD.  

In a February 1991 rating decision, an increased rating was 
denied; the Veteran did not initiate an appeal.  

The Veteran's claim for an increased rating for PTSD was received 
in July 1994.  In support of his claim were VA outpatient 
treatment records dated from 1989 to 1995, which show continued 
psychiatric evaluation and treatment.  These records also include 
a November 1994 VA examination report.  At that time the Veteran 
reported that his PTSD symptoms had increased, but he had the 
ability to "turn if off" and thus was in more control.  The 
examiner noted the Veteran was experiencing psychotic symptoms.  

In a May 1995 rating decision, an increased rating of 50 percent 
was assigned for PTSD effective July 1994 the date of the claim.  
The Veteran did not initiate an appeal.  

The Veteran's claim for an increased rating for PTSD was received 
January 30, 1998.  

Additional pertinent evidence dated from 1996 to 1998 primarily 
show treatment for coronary artery disease, myocardial 
infarction, hypertension, diabetes, chronic active Hepatitis B 
and cirrhosis.  During periodic visits to the mental health 
clinic, the Veteran reported continued auditory and visual 
hallucinations and problems with anger control, isolation and 
flashbacks, but his current medications were helpful.  

During VA examination in June 1998, the examiner noted the 
Veteran was oriented to time, place and person and was generally 
logical and coherent.  His memory was intact and he spoke in a 
spontaneous and appropriate manner.  Affect appeared appropriate.  
Delusions and hallucinations were still present, but did not 
appear to be extremely disturbing at this point and there was 
only a slight indication of thought disorder.  The Veteran's 
overall judgment, communication and concentration were all 
impaired.  His ability to maintain personal hygiene was poor, but 
he appeared to be taking care of other activities of daily 
living.  A Global Assessment of Functioning (GAF) score of 35 was 
assigned, which according to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual (DSM-
IV) represents some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood (e.g., 
depressed man avoids friends, neglects family and is unable to 
work).

In an October 1998 rating decision, an increased rating of 100 
percent was assigned for PTSD effective January 30, 1998, the 
date of the claim.  The Veteran did not initiate an appeal.  

Turning to the relevant timeframe, the Board finds that, prior to 
receipt of the claim on January 30, 1998, there are no pending 
requests for an increased rating for PTSD that remain 
unadjudicated.  As evident from the preceding history, the 
Veteran has submitted numerous increased rating claims all of 
which were addressed in final rating decisions issued in response 
to each claim.  Also, insofar as any VA outpatient treatment 
record or VA examination report may be construed as an informal 
claim for increase, such benefits were likewise addressed in 
final rating decisions.  

With regard to the TDIU claim, the Board notes the Veteran filed 
multiple increased rating claims, most of which asserted that he 
was unemployed as a result of his PTSD.  Moreover a claim for an 
increased rating encompasses all reasonable avenues to increased 
compensation, including TDIU.  See Norris supra, Roberson supra, 
and Rice supra.  Therefore any implied claims for TDIU were 
raised in the context of the increased rating claims.  More 
importantly, though, each claim was adjudicated by the RO, in 
October 1981, November 1983, October 1985, May 1986, April 1987, 
May 1989, February 1991, and May 1995.  

While these past rating decisions did not explicitly address 
TDIU, the Federal Circuit has held that, if the record shows the 
existence of an unadjudicated claim raised along with an 
adjudicated claim and the RO's decision acts (favorably or 
unfavorably) on one of the claims, but fails to specifically 
address the other claim, the second claim is deemed denied, and 
the appeal period begins to run; the RO's failure to address the 
implied claim is properly challenged through a clear and 
unmistakable error (CUE) motion, not a direct appeal.  Andrews v. 
Nicholson, 421 F.3d 1278, 1283 (2005); Deshotel v. Nicholson, 457 
F.3d 1258 (2006).  Although none of the above rating decisions 
specifically denied entitlement to a TDIU, the Veteran's implied 
TDIU claims are deemed to have been denied by the decisions that 
denied or granted his increased rating claims.  

However, in a subsequent case, the Court of Appeals for Veterans 
Claims (Court) clarified the extent of the applicability of 
Deshotel.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007).  In 
that decision the Court made clear that a claimant must be given 
adequate notice and opportunity to appeal a decision and that sub 
silentio denials of claims do not provide adequate notice of the 
denial of a claim.  The Court distinguished Ingram from Deshotel 
noting that although there was no specific adjudication of the 
claim in question, VA provided enough information in its decision 
for the claimant to reasonably know that he would not be awarded 
benefits for his asserted disability.  Id. at 248.  

Specifically, the Court observed that it is reasonable to say 
that an appellant who receives a disability rating that is less 
than 100 percent has notice of how his condition has been rated 
and has the opportunity appeal the rating decision.  Even if he 
does not have a clear understanding of TDIU, he does have a clear 
statement of which disability is being rated and the fact that 
Secretary has declared it to be less than 100 percent disabling.  
Hence, an appellant's ignorance of a particular reason for the 
denial of a total disability rating does not preclude him from 
understanding that an appealable decision has been made 
concerning his claim.  Id.  The Board finds the Court's 
discussion to be highly instructive to the present case.

Here, the assignment of a less than total rating for the 
Veteran's PTSD in the rating decisions prior to January 1998 
recognized the substance of the claim for TDIU in such a way as 
the Veteran could deduce it had been adjudicated.  In this case, 
the Board finds that a reasonable person would have known that 
the adjudicator intended to dispose of the Veteran's TDIU claims.  
That is, the fact that he was not awarded a 100 percent 
disability rating is sufficient to put him on notice that his 
TDIU claims had been denied.  

To summarize, the Board finds that any and all alleged implied 
claims for TDIU as part of claims for increased compensation for 
PTSD were adjudicated by VA, and there were no such pending 
unadjudicated claims in January 1998.  Further, these decisions 
are final.  Therefore, as indicated by the Federal Circuit in 
Andrews, the only avenue by which the appellant can challenge a 
final decision is with a CUE motion, relating to one of the 
stated rating decisions.  However, the record does not reflect 
that the appellant or her attorney has filed any such motion.

In a case such as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


IV.  Pertinent Statutes and Regulations for Cause of Death

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability due to disease or 
injury incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  The service-connected 
disability will be considered the principal (primary) cause of 
death when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  To be 
considered a contributory cause of death, it must be shown that 
the service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c).  It is not sufficient to show that the service 
connected disability casually shared in producing death; rather, 
a causal connection must be shown.  Id.  

Factual Background and Analysis

The Veteran died in December 2005, at the age of 59.  According 
to the death certificate, the immediate cause of death was 
hepatic failure due to or as a consequence of Hepatitis B and 
Hepatitis C.  

Service treatment records (STRs) are negative for complaints or 
symptoms suggestive of hepatitis or chronic liver disorder.  

The pertinent post-service medical evidence consists of VA and 
private treatment reports and hospital summaries from dated 1981 
to 1998.  The first clinical indication of hepatitis is in 1988.  
The medical records do not suggest the hepatitis is related to 
any incident of service.

There simply is no competent evidence that hepatic failure, or 
any other condition listed on his death certificate, was 
manifested in service, so as to establish service connection 
based on onset or aggravation in service.  No doctor has opined 
that the Veteran's death as a result of hepatic failure was 
related to service, and post-service medical records provide no 
basis for establishing a causal link between the conditions 
causing his death and service.  

At the time of his death the Veteran had established service 
connection for PTSD.  There is no evidence in the record to 
indicate that PTSD contributed substantially or materially to 
cause his death and it was not of such severity that it resulted 
in debilitating effects and a general impairment of health to an 
extent that rendered the Veteran materially less capable of 
resisting the effects of other disease causing death.  Moreover, 
the death certificate does not list any contributory causes of 
death, but is limited solely to hepatitis.  The appellant has 
presented no medical evidence to refute this finding.  Therefore, 
the Board finds that the Veteran's service-connected PTSD was not 
a contributory cause of his death.

We recognize the appellant's sincere belief that her husband's 
death was related in some way to his military service.  
Nevertheless, in this case she has not been shown to have the 
professional expertise necessary to provide meaningful evidence 
regarding the causal relationship between the Veteran's death and 
his military service.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 
404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board is very sympathetic to the appellant's loss of her 
husband, the Veteran, but, for the foregoing reasons the 
preponderance of the evidence is against the claim for service 
connection and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  


V.  Pertinent Law and Regulations for DIC under 38 U.S.C.A. 
§ 1318

Under section 1318, benefits are payable to the surviving spouse 
where it is shown that the veteran's death was not the result of 
willful misconduct, and he (1) was continuously rated totally 
disabled for the 10 years immediately preceding death; or (2) was 
rated totally disabled upon separation from service, was 
continuously so rated, and died more than five but less than ten 
years after separation from service; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a period 
of not less than one year immediately preceding death.  38 
U.S.C.A. § 1318(b) (West 2002).  

The implementing regulation is found at 38 C.F.R. § 3.22 (2009) 
(as previously amended by 65 Fed. Reg. 3,388 (Jan. 21, 2000), the 
effective date of the VA regulation prohibiting "hypothetical 
entitlement."  Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  
The appellant's claim was received in 2006; thus, such 
consideration is not warranted.

The Veteran was discharged from active duty in 1968.  At the time 
of his death in December 2005 he was service connected for PTSD, 
rated as 100 percent disabling, from January 30, 1998.  

As such, he had been rated at 100 percent for approximately seven 
years, and therefore fails to meet the 10 year requirement under 
38 U.S.C.A. § 1318(b).  Moreover, he did not file a notice of 
disagreement with the October 1998 rating decision, and no 
allegations have been raised that a clear and unmistakable error 
was made with regard to that rating decision, or any other 
unappealed rating decisions.  That decision, therefore, is final.  
38 U.S.C.A. § 7105(c);  38 C.F.R. §§ 3.104, 20.302, 20.1103.  See 
Rudd supra.  

In addition, there is no evidence showing the Veteran was a 
former prisoner of war and neither the appellant nor her 
representative have identified any other basis for granting this 
claim.  In essence, the facts of this case are not in dispute and 
the law is dispositive.  Accordingly, the claim will be denied 
because of the absence of legal merit.  See Sabonis supra.




VI.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
benefits based on service connection for the cause of death.  
Generally, section 5103(a) notice for a DIC case must include: 
(1) a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter will depend upon the information provided 
in the claimant's application.  Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  

A letter dated March 2006 notified the appellant of what 
information and evidence must be submitted to substantiate the 
claims.  The letter indicated that in order to substantiate a 
claim for cause of death, the evidence needs to show that the 
Veteran died from a service related injury or disease.  The Board 
notes that the appellant has not asserted that the Veteran's 
service-connected PTSD caused or contributed to cause his demise, 
nor does the objective evidence of record suggest such.  
Additionally, the appellant has had ample opportunity to submit 
any evidence or argument in her behalf.  Thus, the appellant has 
not been prejudiced in this regard.  Thus, the Board concludes 
that all required notice has been given to the appellant.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In connection with the current 
appeal, VA has obtained the service treatment records and post-
service VA and private medical records.  The Board also notes 
that VA has not obtained a medical opinion to determine whether 
the cause of the veteran's death was due to military service.  
However, since the medical evidence of record goes against the 
appellant's claim, a remand for an opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A.  
It is therefore the Board's conclusion that no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist her in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, supra.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), regarding 
the need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection or increased ratings are awarded.  However, in 
this case since the claim in question is being denied, such 
matters are moot.

VA has satisfied its duty to assist the appellant in apprising 
her as to the evidence needed, and in obtaining evidence 
pertinent to her claim under the VCAA.  No useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Veterans Court has held that such remands are to 
be avoided.  Sabonis supra.  


ORDER

Entitlement to a 100 percent rating for PTSD and/or entitlement 
to TDIU, for the period from July 14, 1981 to January 30, 1998, 
for accrued purposes is denied.

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


